DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments of 04/22/2022 have been entered in full. Claims 1-4, 8-17, and 19-23 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-11, 13-17, and 19 remain rejected, and new claims 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record and the following.
Claim 1 encompasses any monoclonal antibody that binds an epitope consisting of a continuous amino acid sequence included in positions 131-150 of SEQ ID NO:226. Dependent claim 2 further limits claim 1 only by excluding the rare antibodies that bind to an epitope consisting of less than 6 continuous amino acids. Dependent claim 3 further limits claim 1 by reciting a smaller epitope consisting of amino acids 138-147 or 139-147 of SEQ ID NO:226. Claim 4 further limits claim 1 only if it is interpreted as requiring that the epitope consists of the entirety of positions 131-150 of SEQ ID NO:226. Claims 8 and 19 do not limit the antibodies at all, but instead recite intended uses for compositions comprising the antibodies. Claims 9-11 add functional limitations of inhibiting expression of cytokines. Claim 13 is broader than claim 1, as it reaches through a process of using an epitope that consisting of an amino acid sequence including one or several amino acid substitutions, deletions, or additions or is at least 90% identical but less than 100% identical to the continuous amino acid sequence included in positions 131-150 of SEQ ID NO:226) claim all antibodies generated or screened thereby; and the antibody need not be monoclonal. Claim 14 recites the same binding limitation as claim 1, but specifies that the antibody is chimeric, humanized, or human. Claims 15-18 add structural limitations to the framework regions, which are not expected to alter binding specificity. New claims 20-23 add a functional limitation wherein the dissociation constant against human IL-33 is not more than 231 pM.
Although the epitope limitations in the amended claims are narrower than those of previously presented claims, it remains true that, as in Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), the pending claims attempt to describe a genus of antibodies by describing something that is not an antibody, i.e. the antigen to which the antibody binds. The Amgen decision held that the idea that written description of an antibody can be satisfied by the disclosure of a newly-characterized antigen “flouts basic legal principles of the written description requirement”. It is not clear that an exception should be made in a case where the epitope is specifically and narrowly defined. 
In remarks filed 04/22/2022, Applicant argues that the specification discloses a number of species representative of the claimed genus:
The PEP14 peptide was used for epitope mapping in Example 1. The results of this experiment show that Antibodies C and D bound to this peptide. As shown by the data in Table 9, antibodies C and D, were also shown to exert a neutralizing activity on IL-33. Furthermore, as described in Example 28, anti-IL33 monoclonal antibodies A10-1C04 and A25-3H04 (as described in Table 6) bind epitopes within the PEP14 peptide, namely, peptides consisting of a continuous amino acid sequence of positions 138 to 147 (LEDESYEIYV) and positions 139 to 147 (EDESYEIYV) within PEP14, respectively. The production of the library containing the PEP14-binding antibodies A10-1C04 and A25-3H04 is described in Examples 5 through 7. As described in that example, the library of antibodies was prepared by conducting affinity maturation of parent antibodies A00-0070 and A00-0036. This library contained a large number of antibodies, 28 of which (corresponding to V1 to V28 in Tables 2 and 10) were selected for further evaluation. Antibodies A10-1C04 and A25-3H04 are shown in Table 10 as V1 and V17, respectively. Since these antibodies were demonstrated to bind to PEP14, one skilled in the art would recognize that the parent antibodies A00-0070 and A00-0036 also bind to PEP14, as would all of the other 26 variants listed in Table 10, which were derived from the parent antibodies. Thus, a large number of species within the presently claimed genus is disclosed in the present specification, and one skilled in the art would recognize that a representative number of such species is present to support the inventors' possession of the full scope of the claimed genus.

The facts in Applicant’s present argument are in agreement with the examiner’s findings in the Office action mailed 09/03/2021, section 22. It was acknowledged therein that it would be predictable that the 28 derivative IL-33 binding antibodies shown in Table 10 would bind to the same epitopes of IL-33 as the 2 original antibodies, A10-1C04 and A25-3H04. Therefore, it is not disputed that Applicants have disclosed 30 species within the genus of antibodies that binds to the 2 epitopes bound by the 2 original antibodies, which are each within PEP14. The question remains whether these species are representative of the entire claimed genus.
The present situation is similar to that in AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014), wherein the disclosure of several species was found to be inadequate to qualitatively represent other types of antibodies encompassed by the genus because they were all of the similar type derived from a single clone. (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The evidence of record indicates that there is substantial variation within the genus. It has been established in the record that it is well-known in the art that a huge variety of structurally distinct antibodies can be made to bind to a single epitope. See the Office action mailed 09/03/2021, section 23. It is further noted that the individual CDRS of A00-0070 and A00-0036 are not particularly similar to one another. The exception is HCDR2, which is identical in both antibodies (SEQ ID NO: 64; Table 1).  The sequence searches performed in prior application 150379998 revealed that the identical HCDR2 SEQ ID NO: 64 is found in numerous antibodies having totally different binding specificities. Therefore, HCDR2 SEQ ID NO: 64 is not critical or predictive of the ability of an antibody to bind to epitopes within PEP14, even though variants of the SEQ ID NO: 64 can be included in antibodies having greater affinity for IL-33 when coupled with other CDR variants (e.g. in C1 or C17). Therefore, A00-0070 and A00-0036 are not structurally predictive of one another, even though they have the same function of binding to an epitope within PEP14. It is evident, therefore, that the 30 species derived from 2 distinct isolates are not sufficient to establish a structure-function relationship that describes the genus defined only by function. Derivation of new sets of CDR variants that retain high affinity binding to epitopes within PEP14 remains a trial-and-error process such that description of additional members of the genus would be simultaneous with actual reduction to practice. Even though the number of sets of CDRs that are different from those listed in Table 1 but which enable binding to epitopes within PEP14 may ultimately turn out to be very small, that small number is not described in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 remains rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Isoforms of IL-33 having an amino acid sequence including one or several amino acid substitutions, deletions, or additions as compared to the continuous amino acid sequence of the epitope included in positions 131 to 150 of SEQ ID NO:226; and/or having an amino acid sequence with at least 90% sequence identity, but not 100% identity to the continuous amino acid sequence included in positions 131 to 150 of SEQ ID NO:226 exist in nature. This is evidenced by the following alignment in which the query sequence is positions 131 to 150 of SEQ ID NO:226.

    PNG
    media_image1.png
    250
    741
    media_image1.png
    Greyscale
The act of separating polypeptides to form smaller polypeptides that consist only of the amino acids corresponding positions 131 to 150 of SEQ ID NO:226 would only change the location of the polypeptide.  Therefore, the recitation of “isolated and purified” does not distinguish the claimed peptide from the natural product. The potential for functioning as an epitope is inherent in all continuous amino acid sequences of sufficient size, so the recitation of “epitope” does not distinguish the claimed product from a natural product. Therefore, claim 12 is directed to a product of nature. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites only the epitope.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W. Please note the examiner’s part-time schedule. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647